TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00789-CR
                                        NO. 03-14-00790-CR
                                        NO. 03-14-00791-CR



                                 George Henry Walker, Appellant

                                                   v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
                 NOS. B-13-0883-SB, B-14-0650-SA & B-14-0994-SB
               HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                George Henry Walker pleaded guilty to three offenses and true to allegations of

two previous felony convictions. See Tex. Health & Safety Code § 481.115(c) (possession of

controlled substance), Tex. Penal Code §§ 38.04(b)(2)(A) (evading arrest and detention with

vehicle), .10(f) (failure to appear); see also id. § 12.42(d) (setting penalty range for habitual felony

offenders convicted of subsequent felony). After a hearing on punishment, the trial court assessed

a sentence of forty-five years in prison for each offense, all terms to run concurrently with each other.

                On April 13, 2015, Walker’s court-appointed appellate attorney filed a motion to

withdraw supported by a brief concluding that this appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);
see also Penson v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim.

App. 1978). Walker’s counsel sent a copy of the brief to him and advised him of his right to

examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744.

               By motion filed May 4, 2015, Walker requested access to the appellate record so that

he might file a brief. By letter dated May 8, 2015, the trial court clerk’s office notified this Court

that it had sent a copy of the record to Walker. More than thirty days have passed since the record

was sent to Walker and we have not received a brief or a motion for extension of time to file a brief.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009). We agree with counsel that this appeal is frivolous,

affirm the judgments of conviction, and grant counsel’s motion to withdraw.




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: July 29, 2015

Do Not Publish




                                                  2